Citation Nr: 0614124	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right hip arthrosis due to VA 
treatment from 1992 to 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to May 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Sioux Falls, South Dakota 
(RO).


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that the veteran's right hip arthrosis is due to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing the his 
medical treatment.

2.  The record on appeal does not contain medical evidence 
that the veteran's right hip arthrosis was due to an event 
not reasonably foreseeable in furnishing his medical 
treatment.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for right hip arthrosis due to VA medical treatment from 1992 
to 1994 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2005).  A letter dated in 
December 2003 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Several medical 
opinions were obtained with regard to the issue on appeal; 
however, as the nature of the issue on appeal does not 
require a VA examination, one was not accorded the veteran in 
this case.  See 38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 
38 C.F.R. § 3.358.  

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel from 1992 to 
1994.  Specifically, the veteran asserts that he was 
administered oral prednisone, a steroid, beginning in 
December 1992, but that he was not warned of, or signed a 
waiver recognizing the risks of, oral prednisone therapy, and 
that the prednisone was tapered off too quickly, causing 
avascular necrosis, and ultimately resulting in right hip 
arthrosis.  While there is evidence that the veteran was 
given prednisone for temporal arteritis, and that in some 
cases, prednisone therapy can result in avascular necrosis, 
there is no medical evidence that the veteran developed 
avascular necrosis, or ultimately, right hip arthrosis, as 
the result of careless or negligent VA hospitalization or 
treatment, and no evidence that either of the asserted 
conditions were caused by an event that was not reasonably 
foreseeable.  

The veteran was originally started on a regimen of oral 
prednisone in December 1992, following complaints of 
headaches which were diagnosed as temporal arteritis.  
Treatment records show that the veteran's headaches were 
nearly resolved, and the treating VA physician began to taper 
the prednisone, in February 1993 at a rate of 1 milligram per 
week, which was further slowed to 1/2 milligram per week in 
August 1993.  Treatment records from January 2001 appear to 
show that in 1996, the veteran developed avascular necrosis 
of the right hip, and was ultimately diagnosed with right hip 
arthrosis.  He underwent a right hip arthroplasty in April 
2001.

VA physicians have stated that generally, the risk of 
avascular necrosis exists when prednisone is tapered too 
quickly, and that the veteran's avascular necrosis may have 
resulted from oral steroid use.  However, in this case, there 
is no evidence that the resulting avascular necrosis was an 
unforeseeable event, or occurred as a result of fault on the 
part of VA personnel.  A February 1993 treatment record notes 
that the course of prednisone and its accompanying factors 
was discussed at length between the prescribing physician and 
the veteran.  Further, a VA physician in April 2003 noted 
that avascular necrosis was a known risk of prescribing oral 
steroids, including prednisone.

Additionally, two VA physicians have stated that, based on a 
review of the veteran's claims file, to include the treatment 
records from 1992 through 1994, that the prescribing 
physician's tapering of prednisone in 1993 and 1994 was 
conducted in an appropriate manner.  Specifically, a VA 
examiner opined in April 1995, and again in September 1995, 
that the tapering of prednisone was "quite slow," and that 
no fault could be found in the documented handling of 
prednisone.  A VA examiner in April 2002 concurred, stating 
that the tapering of the prednisone was done appropriately, 
monitoring the veteran's symptoms, and that based on review 
of the VA treatment records, there did not appear to be any 
indication that the prednisone regimen was improperly 
managed.  To that end, the April 2002 examiner concluded that 

[t]here is no evidence reviewed by this 
examiner to suggest that the veteran's 
care received from the VA for his 
presumed temporal arteritis treated with 
oral prednisone showed any evidence of 
carelessness or neglect or lack of 
proper skill.  Initiation of prednisone 
therapy when temporal arteritis is 
suspected is considered a reasonable 
approach.  There does not seem to be any 
evidence to suggest that the prednisone 
was managed inappropriately. . . . [T]he 
development of avascular necrosis was an 
unfortunate but not totally unforeseen 
consequence of his treatment with oral 
prednisone.

Although the record contains two opinions, dated in December 
1993 and April 2003, which stated that the tapering of 
prednisone too quickly could result in avascular necrosis, 
these are general statements, and not necessarily reflective 
of the veteran's case.  See Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative).  Additionally, these general opinions are, in 
at least one situation, made by VA physicians are not experts 
on the subject of the veteran's disability and had not 
reviewed the pertinent treatment records.  The Board finds 
these opinions to be speculative and therefore not competent 
evidence as to the issue on appeal.

Finally, despite the statements from the veteran as to the 
reasons for his current medical problems, it is well 
established that a layperson without medical training, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).

Because the opinions of record show that the regimen of oral 
prednisone to treat temporal arthrosis was conducted 
appropriately, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right hip arthrosis, due to VA 
treatment from 1992 to 1994, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


